21-2510-cr
    United States v. Sheldon


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 8th day of June, two thousand twenty-two.

    PRESENT:
                ROSEMARY S. POOLER,
                RICHARD C. WESLEY,
                MYRNA PÉREZ,
                      Circuit Judges.
    _____________________________________

    United States of America,

                        Appellee,

                       v.                                                 21-2510-cr

    Wynn Harris Sheldon,

                       Defendant-Appellant.
    _____________________________________

    FOR DEFENDANT-APPELLANT:                                       DANIEL S. NOOTER,
                                                                   Washington, DC.

    FOR APPELLEE:                                                  RAJIT S. DOSANJH, Assistant
                                                                   United States Attorney
                                                                   (Michael S. Barnett, on the
                                                                   brief), for Carla B. Freedman,
                                                                   United States Attorney for
                                                                   the Northern District of New
                                                                   York, Syracuse, NY.
                                                 1
 1           Appeal from a judgment of the United States District Court for the Northern District of

 2   New York (McAvoy, J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court entered on October 4, 2021, is AFFIRMED.

 5           Defendant-Appellant Wynn Harris Sheldon pled guilty on September 27, 2000, to assault

 6   with intent to commit robbery in violation of 18 U.S.C. § 2114(a). Sheldon was sentenced as a

 7   career offender to a term of incarceration of 188 months, to be followed by the statutory maximum

 8   of five-years’ supervised release. Sheldon completed his term of incarceration and began his term

 9   of supervised release on January 3, 2018.

10           Sheldon subsequently violated the terms of his supervised release and pled guilty to

11   criminal possession of stolen property in the third degree, and was sentenced to an additional

12   twenty-four months’ imprisonment followed by twenty months’ supervised release. Sheldon

13   served his second term of imprisonment and recommenced supervised release in February of 2021.

14   Sheldon again violated the terms of his supervised release by testing positive for cocaine use,

15   failing to comply with mandatory drug testing, and failing to comply with mandatory substance

16   abuse treatment. Sheldon pled guilty to two drug-related violations of his supervised release and

17   the district court revoked Sheldon’s probation and sentenced him to an additional ten-months’

18   imprisonment to be followed by twenty-four months’ supervised release. Sheldon timely appealed

19   this sentence as both procedurally and substantively unreasonable. We assume the parties’

20   familiarity with the underlying facts, procedural history, and arguments on appeal, to which we

21   refer only as necessary to explain our decision to affirm.

22      I.      Procedural Objections

23           We review a sentence for both substantive and procedural reasonableness under a

                                                      2
 1   “deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 52 (2007). Sheldon

 2   claims that the district court failed to properly consider the section 3553(a) factors and did not

 3   adequately explain the sentence imposed.         Because Sheldon did not raise these procedural

 4   objections to his sentence with the district court, we review his objections for plain error. See

 5   United States v. Aldeen, 792 F.3d 247, 253 (2d Cir. 2015), superseded by statute on other grounds

 6   as recognized in United States v. Smith, 949 F.3d 60, 64 (2d Cir. 2020). Under this standard, we

 7   have the discretion to correct an error that “seriously affects the fairness, integrity, or public

 8   reputation of judicial proceedings” when there is “(1) error, (2) that is plain, and (3) that affects

 9   substantial rights.” Johnson v. United States, 520 U.S. 461, 467 (1997) (internal quotation marks

10   and alterations omitted). As we explain below, we find no procedural error, much less plain error.

11          A. Section 3553(c)

12          Sheldon argues that the district court’s reimposition of a twenty-four-month supervised

13   release term was procedurally unreasonable because the district court failed to adequately explain

14   the reasons for the sentence. A sentencing court must “state in open court the reasons for its

15   imposition of the particular sentence . . . .” 18 U.S.C. § 3553(c). To satisfy this open court

16   requirement, “a district court must sufficiently explain its reasoning so that the parties, the public,

17   and a reviewing court can understand the justification for the sentence . . . .” Aldeen, 792 F.3d at

18   255. When a district court explains its sentencing decision, however, “the length and level of detail

19   required varies depending upon the circumstances.” United States v. Villafuerte, 502 F.3d 204,

20   210 (2d Cir. 2007). “Where, as here, the sentence concerns a violation of supervised release and

21   the ultimate sentence is within the recommended range, compliance with the statutory

22   requirements can be minimal.” United States v. Cassesse, 685 F.3d 186, 192 (2d Cir. 2012).

23          There was no plain error in this case. A district court satisfies the open court requirement



                                                       3
 1   of section 3553(c) when the sentencing judge listens to the arguments of the parties, considers

 2   relevant circumstances, and provides a plain, brief statement of reasons for the sentence. See Rita

 3   v. United States, 551 U.S. 338, 356–59 (2007) (upholding a sentence as procedurally reasonable

 4   when the record made clear that the sentencing judge considered the arguments of the parties and

 5   stated that the within-Guidelines sentence was “appropriate”); see also Villafuerte, 502 F.3d at 210

 6   (“When the district court imposes a Guidelines sentence, it may not need to offer a lengthy

 7   explanation, particularly where the parties have not argued meaningfully against a Guidelines

 8   sentence under § 3553(a) or for a departure.”). A review of the sentencing transcript shows that

 9   the district court engaged with, and disagreed with, Sheldon’s argument that he would better

10   manage his cocaine addiction through a brief stay in a halfway house rather than a lengthier

11   supervised release sentence (which may include inpatient or outpatient addiction treatment). The

12   district court acknowledged a letter request from the defendant; considered the policy statements

13   and probation report; and heard from the government, which explained that it preferred a lengthier

14   sentence and supervised release period because of Sheldon’s extensive criminal history, the nature

15   of his offenses, and his repeated failure to adhere to the terms of supervised release. The district

16   court discussed Sheldon’s “extensive history of substance abuse prior to this offense” and

17   Sheldon’s “repeat pattern” of recidivism. See id.

18          It is discernable from the sentencing transcript that the district court imposed its sentence

19   because the court believed that an extended supervised release would be the best approach to

20   manage Sheldon’s cocaine addiction and because of the breach of trust represented by Sheldon’s

21   repeated recidivism. The sentencing court met the open court requirements of section 3553(c).

22   See Rita, 551 U.S. at 356–57 (explaining that a sentencing court has satisfied its obligations under

23   section 3553(c) when a “reasoned basis for exercising his own legal decisionmaking authority” is



                                                      4
 1   discernable from the record).

 2          B. Section 3553(a)

 3          Sheldon also argues that the sentencing court failed to properly consider the sentencing

 4   factors articulated in 18 U.S.C. § 3553(a). The sentencing court, “in determining whether to

 5   include a term of supervised release” and “in determining the length of the term and the conditions

 6   of supervised release, shall consider” various factors established in section 3553(a), including “the

 7   nature and circumstances of the offense and the history and characteristics of the defendant”; the

 8   need to “afford adequate deterrence to criminal conduct”; the need to “protect the public from

 9   further crimes of the defendant”; and the need “to provide the defendant with necessary educational

10   services, vocational training, medical care, or other correctional treatment in the most effective

11   manner[.]” See id. §§ 3553(a), 3583(c). A district judge, however, “is not obligated to discuss

12   each section 3553(a) factor on the record or even to note those factors were considered before

13   imposing a sentence.” United States v. Pugh, 945 F.3d 9, 25 (2d Cir. 2019). We are to “presume,

14   in the absence of record evidence suggesting otherwise, that a sentencing judge has faithfully

15   discharged her duty to consider the statutory factors.” Id.

16          A review of the sentencing transcript demonstrates that the district court at the very least

17   considered the defendant’s need for substance abuse treatment, the nature of the offense, and the

18   history and characteristics of Sheldon. The district court, furthermore, reviewed the policy

19   statements, and explicitly referenced the recommended sentence and presentence report during

20   sentencing. “As long as the judge is aware of both the statutory requirements and the sentencing

21   range or ranges that are arguably applicable, and nothing in the record indicates misunderstanding

22   about such materials or misperception about their relevance, we will accept that the requisite

23   consideration has occurred.” United States v. Fleming, 397 F.3d 95, 100 (2d Cir. 2005); see also



                                                      5
 1   Cassesse, 685 F.3d at 192 (finding no error because “the record shows that [the district court] was

 2   aware of the appropriate policy statements and the relevant advisory terms of imprisonment”). We

 3   therefore cannot conclude that the district court procedurally erred by failing to consider such

 4   factors. See Pugh, 945 F.3d at 25.

 5      II.          Substantive Objections

 6            Sheldon challenges the substantive reasonableness of the twenty-four-month term of

 7   supervised release. Under the “deferential abuse-of-discretion standard,” Gall, 552 U.S. at 41, this

 8   Court will set aside only those sentences that, while procedurally correct, “would nonetheless

 9   damage the administration of justice because the sentence imposed was shockingly high,

10   shockingly low, or otherwise unsupportable as a matter of law,” United States v. Rigas, 583 F.3d

11   108, 123 (2d Cir. 2009).        Pursuant to this authority, we find that Sheldon’s sentence was

12   substantively reasonable.

13            Sheldon challenges the substantive reasonableness of the twenty-four-month supervised

14   release term on two specific grounds: (1) the term of supervised release was imposed as a means

15   of treating Sheldon’s cocaine addiction in violation of Tapia v. United States, 564 U.S. 319 (2011),

16   and (2) the term is entirely futile in light of Sheldon’s longstanding and severe addiction to cocaine.

17   Each of these arguments fail.

18            The Supreme Court’s holding in Tapia concerned the imposition of prison sentences. See

19   564 U.S. at 330–31 (explaining, after discussing a sentencing court’s authority to consider

20   rehabilitative needs when determining supervised release terms, that “[i]f Congress had similarly

21   meant to allow courts to base prison terms on offenders’ rehabilitative needs, it would have given

22   courts the capacity to ensure that offenders participate in prison correctional programs” (emphasis

23   added)). The purpose of supervised release is, in part, to fulfill “rehabilitative ends, distinct from



                                                       6
 1   those served by incarceration.” United States v. Johnson, 529 U.S. 53, 59 (2000). The district

 2   court therefore did not abuse its discretion in considering rehabilitation in determining that a

 3   twenty-four-month term of supervised release was appropriate.

 4           As to the futility of the term of supervised release, Congress has made the determination

 5   that supervised release serves an important rehabilitative purpose and that sentencing courts must

 6   consider its use to help rehabilitate convicted individuals. 18 U.S.C. §§ 3553(a)(2)(D), 3583(c)

 7   (the sentencing court must consider the need for “medical care, or other correctional treatment”

 8   when setting a term of supervised release). Courts may use supervised release to attempt to

 9   rehabilitate individuals who suffer from addiction and who have already violated the drug-related

10   terms of their supervised release. See United States v. Brooks, 889 F.3d 95, 102–03 (2d Cir. 2018)

11   (per curiam). The reimposition of supervised release is appropriate even in difficult cases in which

12   the defendant has a history of recidivism and compliance is perhaps unlikely. See Johnson, 529

13   U.S. at 709–10 (explaining that “no prisoner needs [supervised release] more than one who has

14   already tried liberty and failed. He is the problem case among problem cases, and Congress

15   asserting that ‘every releasee who does need supervision will receive it,’ seems very unlikely to

16   have meant to compel courts to wash their hands of the worst cases at the end of reimprisonment.”

17   (internal citation omitted)).

18           In light of the above authority it cannot be said—simply because Sheldon suffers from a

19   severe addiction and is perhaps unlikely to adhere to the terms of his supervised release—that the

20   twenty-four-month period of renewed supervised release is an “exceptional case[] where the trial

21   court’s decision cannot be located within the range of permissible decisions.” United States v.

22   Ingram, 721 F.3d 35, 37 (2d Cir. 2013); see also Brooks, 889 F.3d at 103 (explaining that “cases

23   are legion” in which individuals struggling with drug addiction who have “repeated” drug



                                                      7
1   violations are sentenced to terms of supervised release).

2          In conclusion, we find that Sheldon’s sentence was both procedurally and substantively

3   reasonable. We have considered all of Sheldon’s remaining arguments and conclude they are

4   without merit. For the foregoing reasons, we AFFIRM the judgment of the district court.

5                                                FOR THE COURT:
6                                                Catherine O=Hagan Wolfe, Clerk of Court




                                                     8